Exhibit 10.14

 



EXECUTION VERSION

 

 



SECOND AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
March 6, 2020 (the “Amendment”), is made pursuant to that certain Revolving
Credit and Security Agreement dated as of March 12, 2019 (as amended, restated,
modified or supplemented from time to time, the “Agreement”), among MC INCOME
PLUS FINANCING SPV LLC, a Delaware limited liability company, as borrower
(together with its permitted successors and assigns, the “Borrower”); MONROE
CAPITAL INCOME PLUS CORPORATION, a Maryland corporation, as the collateral
manager (the “Collateral Manager”); the LENDERS from time to time party thereto;
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Secured Parties
(in such capacity, together with its successors and assigns, the “Administrative
Agent”); U.S. BANK NATIONAL ASSOCIATION, as collateral agent for the Secured
Parties (in such capacity, together with its successors and assigns, the
“Collateral Agent”); U.S. BANK NATIONAL ASSOCIATION, as document custodian (in
such capacity, together with its successors and assigns, the “Document
Custodian”); and U.S. BANK NATIONAL ASSOCIATION, as collateral administrator (in
such capacity, together with its successors and assigns, the “Collateral
Administrator”).

 

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Collateral Manager, the Lenders, the Administrative
Agent, the Collateral Agent, the Document Custodian and the Collateral
Administrator have previously entered into and are currently party to the
Agreement;

 

WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Agreement and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

 

Section 2. Amendment to Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 3 below, the defined term “Reinvestment Period”
appearing in Section 1.01 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) April 10, 2020 (or such later date as may be
agreed by the Borrower and each of the Lenders and notified in writing to the
Agents), (b) the date of the termination of the Commitments pursuant to Section
6.02 or (c) the date of the termination of the Commitments in whole pursuant to
Section 2.06.

 

 

 

 



 

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

 

3.1. The Administrative Agent, the Borrower, the Collateral Manager and the

Lenders shall have executed and delivered this Amendment.

 

3.2. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

 

Section 4. Representations of the Borrower and Collateral Manager. Each of the
Borrower and the Collateral Manager hereby represents and warrants to the
parties hereto that as of the date hereof each of their respective
representations and warranties contained in Article IV of the Agreement and any
other Facility Documents to which it is a party are true and correct in all
material respects as of the date hereof and after giving effect to this
Amendment (except to the extent that such representations and warranties relate
solely to an earlier date, and then are true and correct as of such earlier
date).

 

Section 5. Agreement in Full Force and Effect. Except as specifically amended
herein, the Agreement shall continue in full force and effect in accordance with
its original terms and the Liens created and provided for by the Facility
Documents remain in full force and effect and continue to secure, among other
things, the performance of all of the Borrower’s Obligations under the Facility
Documents and the Agreement as amended hereby. Reference to this specific
Amendment need not be made in the Agreement or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Agreement, any reference in
any of such items to the Agreement being sufficient to refer to the Agreement as
amended hereby.

 

Section 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement. Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original. Delivery of a counterpart hereof by facsimile transmission or
by e-mail transmission of an Adobe Portable Document Format File (also known as
an “PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

 

 

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

 

 

 

 

- 2 -



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Revolving Credit and Security Agreement to be executed and delivered by their
duly authorized officers as of the date hereof.

 

 

MC Income Plus Financing SPV LLC, as Borrower

          By: Monroe Capital Income Plus Corporation, as Designated Manager    
      By: /s/ Aaron D. Peck       Name: Aaron D. Peck     Title: Authorized
Signatory              

Monroe Capital Income Plus Corporation, as Collateral Manager

          By: /s/ Aaron D. Peck       Name: Aaron D. Peck     Title: Authorized
Signatory

 

 

 

 



 

 

[Signature Page to Second Amendment to Revolving Credit and Security Agreement]

 

 

 

 

KeyBank National Association, as Administrative Agent

              By: /s/ Richard Andersen       Name: Richard Andersen     Title:
Senior Vice President              

KeyBank National Association, as Lender

              By: /s/ Richard Andersen       Name: Richard Andersen     Title:
Senior Vice President

 



 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Revolving Credit and Security Agreement]



 

